DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to system.
II. Claim 16, drawn to cloud unit.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different and do not overlap in scope. While a cloud unit/server is required by both, there are elements that Invention I requires elements which are not required by Invention II and vice versa. For example, the element configured to create different reports based on different template models from Invention II but not required by Invention I. Likewise Invention I requires elements not required by Invention II, for example the pressure sensor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different  classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Stuart Nelson on 6/14/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
Figures 1-18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see US 20180116415).  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“client unit” in claims 1-15 see [0186] and Fig. 19 – recite a sensing, processing and control elements
“cloud unit” in claims 1-15 see [0189] reciting “Cloud units 1924, 1926, and 1928 can include storage components to receive, from the client units 1916, 1918, and 1920, data for storage.” and [0190] reciting “The cloud units 1924, 1926 and 1928 can include analysis elements that can process the information in the datastore(s) and generate sleep screening reports”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “receive the sleep-data; generate report-data from the sleep data;” it’s unclear what the difference between the “sleep-data” and “report-data” is. Reviewing the specification the “report” appears to be using the “sleep-data” in the report, see [0184] and Fig. 21A for example “The reports generated by the systems 1900, 1902, and 1904 can include . . . sleep data including time in bed, sleep latency, . . .”. Thus it is unclear what difference is implied by the “sleep-data” vs. “report-data” it appears to be the same or a subpart thereof. Is it merely the sleep data being put in a GUI? Is it some additional analysis? Or something else entirely. For these reasons it is not clear what the metes and bounds of the claim are and the claim is indefinite. Likewise, the claims depending on this claim are also indefinite. 

The term “geographically remote” in claim 1 is a relative term which renders the claim indefinite. The term “geographically remote” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Presuming geographical is meant to imply some distance what distance is required how much distance does geographically remote imply. Furthermore, does this imply any additional difference vs. remote by itself? Turning to the spec, the only discussion is about what this means beyond a repetition of the claim language is from [0131] “One or more servers can be configured into clusters, multi-computer, or datacenters that can be geographically separate or connected.” Which doesn’t give further explanation. For these reasons it is not clear what the metes and bounds of the claim are and the claim is indefinite. Likewise, the claims depending on this claim are also indefinite.

Claim 8 recites “wherein the information of the pressure readings a value less than or greater than a threshold based on biometric ranges.” There are two issues, first this it is unclear what this is saying on its face in part due to the missing “is”. Second, it is unclear how the worn readings are based on this. Presumably this is supposed to be a threshold that once crossed triggers the worn-readings. However that is not what is being said here. This recites the “information of the pressure readings” is a value greater than or less than a threshold, however it doesn’t tie in how that information is the basis for the worn-readings as recited in claim 6. Thus the claims does not clearly define the metes and bounds of what is claimed and is indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data and generating a report.
The limitations of “generate report data”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generate report data” in the context of this claim encompasses the user manually choosing parameters to write in a report. Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed by hand including but not limited to averages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of sensors “receiving”, client, cloud units receiving data is pre-solution activity of mere data gathering. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the mattress with a pressure sensor, local computer and server: (1) You see recitations below; (2) Arn see recitations below including [0092], [0115]; (3) Kar see citations below including [0045], Figs. 1, 4A-4B; (4) US 20120053424 to Kenalty et al. see [0037]-[0041], [0049]-[0051], Fig. 2; (5) US 20100170043 to Young et al., see [0021], [0023], [0029]. 
Therefore, the claims considered in combination/as a whole is are not patent eligible.



Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-15 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 recites “a worn-sensor” this requires the a user as it is being “worn” which in at least one interpretation would be a human user (likewise for the use of “worn-readings” in other dependent claims). It should be amended to recite some variation “wearable sensor”,  “sensor configured to be worn” or some other or some other variation thereof.  Furthermore, similar to the discussion above readings generated from a “physiological phenomena” as claimed in claims 10-13 also encompass claiming the user.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunn (Rob Nunn et al., US 20140259417) hereinafter Nunn.
Regarding claim 1, an interpretation of Nunn discloses a system comprising: 
a pressure sensor configured to generate pressure readings from a user that is sleeping on a bladder ([0025], [0057]-[0058]); 
a client unit ([0058]-[0059]) configured to: 
receive the pressure readings from the pressure sensor ([0058]-[0059])  for a plurality of night's sleep for the user ([0073]-[0074], Fig. 8 see also [0058]-[0059]; Fig. 8 and [0073]-[0074] show this being done on a nightly basis); and 
transmit sleep-data to a cloud unit that is geographically remote from the client unit ([0047], [0057]-[0059]); and 
the cloud unit ([0047], [0058]-[0059]) that is configured to: 
receive the sleep-data ([0047], [0058]-[0059]); 
generate report-data from the sleep data ([0047], [0058]-[0059], [0073]-[0074]); and 
generate sleep-reports for the user, each report corresponding to at least one different night's sleep of the user ([0047], [0058]-[0059], [0073]-[0074]).

Claim Rejections - 35 USC § 102
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (Steven J. Young et al., US 20110144455) hereinafter You.
Regarding claim 1, an interpretation of You discloses a system comprising: 
a pressure sensor configured to generate pressure readings from a user that is sleeping on a bladder (abstract, [0031], [0033], [0035]-[0036]); 
a client unit (Processing unit 15 Figs. 1, 7, , [0037], [0040]) configured to: 
receive the pressure readings from the pressure sensor ([0037], [0040]-[0041]) for a plurality of night's sleep for the user (Summary 164 Fig. 10, [0031], [0060], [0069]-[0070]); and 
transmit sleep-data to a cloud unit that is geographically remote from the client unit ([0040]-[0041], [0043], [0046], [0053], [0059]-[0060]); and 
the cloud unit ([0059]-[0060]) that is configured to: 
receive the sleep-data ([0043], [0046], [0053], [0059]-[0060]); 
generate report-data from the sleep data ([0059]-[0060], [0066], [0068]-[0070], Figs. 10, 12-15); and 
generate sleep-reports for the user, each report corresponding to at least one different night's sleep of the user ([0066], [0068]-[0070], Figs. 10, 12-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Arnold (Jacob Antony Arnold et al., US 20170352287) hereinafter Arn.
 Regarding claim 2, an interpretation of You recites gathering additional information from additional sensors wirelessly ([0036], [0061]), filtered and relayed to the MSP 30 for generating content and displaying the content to a user.”)
An interpretation of Arn may not explicitly disclose wherein the system further comprises a worn-sensor.
However, in the same field of endeavor (medical devices), Arn teaches a worn-sensor ([0092]; Recites using wearable and/or mattress integrated sensing).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable as recited by Arn for gathering physiological and environmental data in order to provide a sleep assessment to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

 Regarding claim 3, an interpretation of You discloses the above in claim 2, an interpretation of You may not explicitly disclose wherein the sensor is communicable coupled to the client unit, and wherein the client unit receives worn-readings from the worn-sensor.
However, in the same field of endeavor (medical devices), Arn teaches wherein the sensor is communicable coupled to the client unit ([0109]-[0110], [0115], Fig. 5; the processing unit of You is a computing device with wireless communication), and wherein the client unit receives worn-readings from the worn-sensor ([0109]-[0110], [0115], Fig. 5).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

 Regarding claim 4, an interpretation of You discloses the above 2. An interpretation of You may not explicitly disclose wherein the sensor is communicable coupled to a peripheral controller that transmits, to the client unit, worn-readings from the worn-sensor.
However, in the same field of endeavor (medical devices), Arn teaches wherein the sensor is communicable coupled to a peripheral controller ([0109]-[0110], [0115], Fig. 5; The wearable has a sensor communicably coupled to a processor) that transmits, to the client unit, worn-readings from the worn-sensor ([0109]-[0110], [0113], [0115], Fig. 5; The wearable has a sensor communicably coupled to a processor).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

Regarding claim 5, an interpretation of You discloses the above in claim 2. 
An interpretation of You may not explicitly disclose wherein the sleep-data is generated from both the pressure readings and from the worn-readings.
However, in the same field of endeavor (medical devices), Arn teaches wherein the sleep-data is generated from both the pressure readings and from the worn-readings ([0090] including “For example, the start time of a sleep session may be derived from sensors when an individual first enters a bed in an attempt to sleep (such as may be measured by a biometric monitoring device that includes a pressure sensor located in a bed—if the sensor detects pressure commensurate with the presence of the individual, then the biometric monitoring device may determine that the individual in bed and is attempting to sleep),”, [0091] including “In the context of computing or processing systems that be used to implement the techniques and methods discussed herein and to collect physiological data, e.g., heart rate, movement, breathing rate, etc., of an individual during sleep and log such data, the term “sleep session” is to be understood to refer to the window of time that such a computing or processing system establishes as being representative of the individual's actual sleep session.”, [0094] See also [0092], [0109]-[0110], [0113], [0115], Fig. 5; The data for the sleep session as recited in Arn includes wearable readings is based on the determination of that start of sleep session which can be determined based on the bed pressure readings from the bed sensor).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

 Regarding claim 6, an interpretation of You discloses the above in claim 5. an interpretation of You may not explicitly disclose wherein the worn-readings are sensed based on information of the pressure readings.
However, in the same field of endeavor (medical devices), Arn teaches wherein the worn-readings are sensed based on information of the pressure readings ([0090], [0091] See also [0092], [0109]-[0110], [0113], [0115], Fig. 5; The data for the sleep session as recited in Arn includes wearable readings is based on the determination of that start of sleep session which can be determined based on the bed pressure readings from the bed sensor).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment based on sleep sessions start identified by applicants presence on a bed sensor to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

 Regarding claim 7, an interpretation of You discloses the above in claim 6. an interpretation of You may not explicitly disclose wherein the information of the pressure readings is information about bed presence.
However, in the same field of endeavor (medical devices), Arn teaches wherein the information of the pressure readings is information about bed presence ([0090], [0091] See also [0092], [0109]-[0110], [0113], [0115], Fig. 5; The data for the sleep session as recited in Arn includes wearable readings is based on the determination of that start of sleep session which can be determined based on the bed pressure readings being above a certain level indicating the presence of the user).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment based on sleep sessions start identified by applicants presence on a bed sensor to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

Regarding claim 8, an interpretation of You discloses the above in claim 6. an interpretation of You may not explicitly disclose wherein the information of the pressure readings a value less than or greater than a threshold based on biometric ranges.
However, in the same field of endeavor (medical devices), Arn teaches wherein the information of the pressure readings a value less than or greater than a threshold based on biometric ranges ([0090], [0091] See also [0092], [0109]-[0110], [0113], [0115], Fig. 5; The data for the sleep session as recited in Arn includes wearable readings is based on the determination of sleep which can be determined based on the bed pressure readings being above a certain level indicating the presence of the user. While not currently relied upon this is also known in the art as evidenced by US 20180116415 to Karschnik (cited below) see [0046] including “if the detected pressure increases above a specified threshold (so as to indicate that a person or other object above a certain weight is positioned on the bed 112).”)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment based on sleep sessions start identified by applicants presence on a bed sensor to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

Regarding claim 10, an interpretation of You discloses wherein the pressure readings generate physiological signals ([0013] including “data can include, but is not limited to, heart rate, respiration rate, length of sleep, quality of sleep, position, presence or absence in bed, blood pressure, tossing and turning movements, rolling movements, limb movements, and weight.”, [0033], [0040]-[0041]). 
An interpretation of You may not explicitly disclose a worn sensor gathering reading with the worn-readings being generated from the same physiological phenomena as those gathered by the bed.
However, in the same field of endeavor (medical devices), Arn teaches worn sensor gathering reading with the worn-readings ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states) being generated from the same physiological phenomena as those gathered by the bed ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states. Each of the examples are elements are recited as being gathered in You).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment based on sleep sessions start identified by applicants presence on a bed sensor to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

 Regarding claim 11, an interpretation of You recites the above in claim 7 and further discloses generating data based on the user motion ([0013] including “data can include, but is not limited to, heart rate, respiration rate, length of sleep, quality of sleep, position, presence or absence in bed, blood pressure, tossing and turning movements, rolling movements, limb movements, and weight.”, [0036], [0061] see also [0033], [0040]-[0041]). 
An interpretation of You may not explicitly disclose gathering wherein the same physiological phenomena is user motion.
However, in the same field of endeavor (medical devices), Arn teaches worn sensor gathering reading with the worn-readings ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states) being generated from the same physiological phenomena of user motion ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states. Each of the examples are elements are recited as being gathered in You).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment based on sleep sessions start identified by applicants presence on a bed sensor to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

Regarding claim 12, an interpretation of You recites the above in claim 7 and further discloses generating data based on physiological phenomena wherein the physiological phenomena is one of the group consisting of respiratory action, cardiac action, motion, and temperature ([0013] including “data can include, but is not limited to, heart rate, respiration rate, length of sleep, quality of sleep, position, presence or absence in bed, blood pressure, tossing and turning movements, rolling movements, limb movements, and weight”, [0036], [0061] see also [0033], [0040]-[0041]).
an interpretation of You may not explicitly disclose a worn sensor gathering reading with the worn-readings being generated from the same physiological phenomena wherein the same physiological phenomena is one of the group consisting of respiratory action, cardiac action, motion, and temperature.
However, in the same field of endeavor (medical devices), Arn teaches worn sensor gathering reading with the worn-readings ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states) being generated from the same physiological phenomena wherein the same physiological phenomena is one of the group consisting of respiratory action, cardiac action, motion, and temperature ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states. Each of the examples are elements are recited as being gathered in You).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment based on sleep sessions start identified by applicants presence on a bed sensor to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

Regarding claim 13, an interpretation of You discloses wherein the pressure readings generate physiological signals ([0013] including “data can include, but is not limited to, heart rate, respiration rate, length of sleep, quality of sleep, position, presence or absence in bed, blood pressure, tossing and turning movements, rolling movements, limb movements, and weight.”, [0033], [0040]-[0041]). 
An interpretation of You may not explicitly disclose a worn sensor gathering reading with the worn-readings being generated from different physiological phenomena as those gathered by the bed.
However, in the same field of endeavor (medical devices), Arn teaches worn sensor gathering reading with the worn-readings ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states) being generated from the different physiological phenomena as those gathered by the bed ([0094], [0115] see also [0092]; the citations list gathering data generated by various physiological phenomena including for example heart rate, respiration, movement, sleep states. There are a variety of data which can be included select a different one than that selected for being from the pressure data).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable gathering physiological/environmental data and analysis at a client unit as recited by Arn in order to provide a sleep assessment based on sleep sessions start identified by applicants presence on a bed sensor to improve a user’s health and productivity by improving their sleep ([0088]-[0089]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Arn is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment for an individual to use to improve their sleep. 

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Arn in further view of Russell (Allison Maya Russell et al., US 20180256094) hereinafter Rus.
Regarding claim 9, an interpretation of the modified You discloses the above in claim 2 including a gathering both pressure readings from a bed and a worn-readings as well as sleep data being based on both readings (see the rejections of claims 1-2 and 5 above). 
An interpretation of You may not explicitly disclose wherein the sleep-data is generated after synchronizing the readings.
However, in the same field of endeavor (medical devices), Rus teaches wherein the sleep-data is generated after synchronizing the worn-readings and the pressure readings ([0095] including “automatic execution of an instruction to synchronize collected physiological and/or environmental data and determine the unified sleep score.”, [0107] See also [0023]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include synchronizing the data gathering of sensors as recited in Rus because it ensures that when certain sleep metrics are being recorded the desired associated other parameters are also collected ([0107]) in order to make a an assessment of the users nightly sleep which is collected and performed in a reliable way without the use of cumbersome lab equipment ([0019]-[0020]).

Claim Rejections - 35 USC § 103
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Arn or, in the alternative, under 35 U.S.C. 103 as being unpatentable over You in view of Arn in further view of Karschnik (Kody Lee Karschnik et al., US 20180116415) hereinafter Kar.
Regarding claim 14, an interpretation of You further discloses the cloud unit comprises a plurality of databases, each database storing data in a different data model ([0008], [0060], [0078]-[0079], Figs. 14-15; each recites a database for storing heart rate and respiration data and for storing beta values. Also see Figs 14-15 shows two different databases/models).
In the alternative, an interpretation of You may not explicitly disclose the cloud unit comprises a plurality of databases, each database storing data in a different data model.  
However, in the same field of endeavor (medical devices), Kar teaches the cloud unit comprises a plurality of databases ([0052], [0111], [0135], [0144], Fig. 12-13; The modules 1212/1214 within cloud service 410a could each be interpreted as their own database likewise for 1312/1314/1316 within cloud service 410b), each database storing data in a different data model ([0135]-[0136], [0144]-[0146] see also [0052], [0111]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include multiple cloud units with different databases as setting up the system with a cloud structure provides back up, coordination , migration and performance of calculations ([0111]). Furthermore, combining the data analysis and multiple databases across one or more server as recited in You with the plurality of cloud elements of a cloud system as recited in Kar is merely combining prior art elements according to known methods to yield predictable results; plurality of servers for storing data is recited in You stating each one of those servers is a separate cloud element is merely combining the elements to yield the predictable result of a cloud system run across multiple servers. 

 Regarding claim 15, wherein generating the report-data from the sleep data comprises accessing sleep-data from two or more different databases ([0068] see also [0008], [0060], [0078]-[0079], Figs. 14-15; Figs 14-15 shows two different databases/models fig. 10 is pulling data from each, combining information on vital signs with time in bed for reporting). 
In the alternative an interpretation of You may not explicitly disclose wherein generating the report-data from the sleep data comprises accessing sleep-data from two or more different databases
However, in the same field of endeavor (medical devices), Kar teaches wherein generating the report-data from the sleep data comprises accessing sleep-data from two or more different databases ([0111], [0201] see also [0052], [0135], [0144], Fig. 12-13; The portions recite using data from one cloud service with another to perform a calculation and create report). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include multiple cloud units with different databases as setting up the system with a cloud structure provides back up, coordination , migration and performance of calculations ([0111]). Furthermore, combining the data analysis and multiple databases across one or more server as recited in You with the plurality of cloud elements of a cloud system as recited in Kar is merely combining prior art elements according to known methods to yield predictable results; plurality of servers for storing data is recited in You stating each one of those servers is a separate cloud element is merely combining the elements to yield the predictable result of a cloud system run across multiple servers. 


Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Rus.
 Regarding claim 2, an interpretation of You recites gathering additional information from additional sensors wirelessly ([0036], [0061] including “Signals β representing the data may be combined with additional signals or data (e.g. generated by one or more additional sensors), filtered and relayed to the MSP 30 for generating content and displaying the content to a user.”)
An interpretation of You may not explicitly disclose wherein the system further comprises a worn-sensor.
However, in the same field of endeavor (medical devices), Rus teaches a worn-sensor (Fig. 1, [0018], [0056]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of You to include a wearable as recited by Rus for gathering physiological and environmental data in order to provide a sleep assessment to improve a user’s sleep without the need of obtrusive laboratory equipment ([0019]-[0020]). Furthermore combining the data gathering and analysis of You with the wearable data gathering and analysis of Rus is merely combining prior art elements according to known methods to yield predictable results; the gathering of data from a wearable which is then used in a sleep assessment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 June 2022